Citation Nr: 0030582	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  93-25 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
right lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1970.

In an August 1999 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to an evaluation in 
excess of 30 percent for a right lung disability to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, for additional development of the 
record.  A review of the record reflects that the requested 
development has been completed.  Thus, the case has now been 
returned to the Board for appellate consideration.

The Board notes that in a March 2000 VA examination report, 
the examiner noted an impression of authentic post-surgical 
neuropathy with considerable functional overlay.  The 
examiner opined that in practical terms, this had limited the 
veteran's ability to hold full-time employment.  These 
findings are referred to the RO for appropriate 
consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's right lung disability is manifested by 
competent medical evidence of treatment for bronchitis and/or 
pneumonia no more than two or three times a year since 1990, 
moderate pulmonary restrictive defect, and mild to moderate 
dyspnea on exertion.

3.  Neither the applicable rating criteria in effect prior to 
October 7, 1996, nor the amended criteria are more favorable 
to the veteran's claim.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
right lung disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 
6602 (1995); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record reflects that in a February 1976 
rating decision, the RO granted entitlement to service 
connection for a right lung disability, evaluated as 100 
percent disabling from February 26, 1973, and as 
noncompensable from May 1, 1973.  

A January 1990 private medical statement reflects that the 
veteran underwent a right thoracotomy in March 1973.  At that 
time he had the posterior segment of the upper lobe and the 
superior segment of the lower lobe removed.  It was noted 
that out of a total of 10 segments, the veteran had two 
segments, or approximately 1/5th of the right lung removed.  
It was also noted that the veteran had recently been seen for 
complaints of chest wall pain.  It was felt that his pain was 
chronic and not of an acute nature.  

Relevant VA treatment records dated in 1990 reflect a 
diagnosis of bronchitis in April.  A radiology report of the 
chest dated in April 1990 reflects an impression of no active 
infiltrate.  

At his June 1990 hearing before a Member of the Board, the 
veteran testified that he did not take any medication for his 
pulmonary condition, but did take medication for 
musculoskeletal pain and arthritic pain.  The veteran 
reported having right lung surgery in 1973, but no additional 
surgeries.  He also reported having pulmonary infections 
about two to three times per year, treated with antibiotics.  
The veteran testified to experiencing shortness of breath 
when sitting, standing, and walking.  He reported being 
treated at a VA medical center in May 1990 for bronchitis and 
chronic chest pain.  (Transcript, pages 1-5).  He testified 
that he had missed over 15 to 20 days of work because of his 
lung condition.  He also reported experiencing shortness of 
breath while driving and at night.  (Transcript, pages 6-11).  
The veteran testified that he experienced pain when breathing 
cold air and that it was harder to breathe during humid 
weather.  (Transcript, pages 12-20).  

In an August 1990 decision, the Board determined that an 
evaluation in excess of 10 percent was not warranted for 
postoperative residuals of a right lung disability.  In May 
1991, the veteran again filed for an increased evaluation of 
his right lung disability.  

Relevant VA treatment records dated in 1991 reflect 
assessments of post-thoracotomy pain syndrome and acute 
tonsillitis.  An October 1991 clinical record notes that a 
May 1991 chest x-ray showed no acute disease.  Radiology 
reports dated in January and June 1991 reflect impressions of 
no active infiltrates and no evidence of active pulmonary 
disease.

Relevant VA treatment records dated in 1992 reflect 
complaints of pain in the right rib and an assessment of 
post-thoracotomy scar pain syndrome.  An October 1992 
radiology report of the chest reflects an impression of post-
operative changes in the right lung with no acute abnormality 
of the heart or lungs.  

In an October 1992 rating decision, the RO denied entitlement 
to an evaluation in excess of 10 percent for a right lung 
condition, and granted entitlement to service connection for 
a right sixth rib deformity with a tender scar and post-
thoracotomy syndrome, evaluated as 10 percent disabling.  

Relevant VA outpatient treatment records dated in 1993 
reflect a diagnosis of bronchitis in March and a diagnosis of 
pneumonia in April 1993.  Chest x-ray revealed increased 
infiltrates in the retrocardiac area when compared to x-ray 
examination of the chest dated in 1992.  An April 1994 VA 
treatment record reflects a diagnosis of bronchitis.  Private 
treatment records dated in July 1994 reflect the veteran was 
treated for complaints of fever, cough, and myalgia.  A 
relevant final discharge diagnosis of bronchitis and post 
thoracotomy pain syndrome was noted.  

In an October 1995 decision, the Board determined that a 20 
percent evaluation was warranted for a right sixth rib 
deformity with tender scar, post thoracotomy syndrome.  

Upon VA examination dated in December 1995, the veteran 
complained of frequent episodes of bronchitis.  He reported 
being limited in activity by shortness of breath.  It was 
noted that he could walk several blocks or several flights of 
stairs, but had to rest afterwards.  The veteran also 
complained of burning chest pain present since 1973.  The 
examiner noted that radiological examination of the chest 
revealed low lung volumes.  Pulmonary function testing showed 
forced expiratory volume in one second (FEV1) of 56 percent 
and forced vital capacity (FVC) of 54 percent.  A moderate 
restrictive defect was noted.  The examiner noted there was 
no evidence of obstructive disease and the level of lung 
dysfunction was not fully disabling.  It was also noted the 
veteran should be able to perform light to moderate work.  A 
December 1995 chest x-ray reflects the lungs were clear of 
infiltration or consolidation.  

In a January 1996 rating decision, the RO determined that a 
30 percent evaluation was warranted for the veteran's 
service-connected right lung disability, classified as 
postoperative lung cysts with repeated infection, 
postoperative thoracotomy with segmental resection of the 
right posterior basilar segment of the upper lobe and 
superior segment of the right upper lobe.  

At his July 1996 RO hearing, the veteran testified that he 
took medication whenever he developed recurrent pneumonia and 
that he used inhalers every day.  The veteran reported having 
an infectious lung condition every year and having pneumonia 
over 10 times.  The veteran stated he was out of breath after 
having climbed about 50 steps.  

An August 1996 private hospital summary reflects a diagnosis 
of bronchitis.  The veteran was prescribed medication, 
including an inhaler.  

Relevant VA outpatient treatment records dated in 1996 
reflect assessments of asthmatic bronchitis.  A September 
1996 clinical record reflects the veteran complained of 
dyspnea on exertion.  An assessment of rule out pneumonia was 
noted.  A September 1996 radiology report of the chest 
reflects an impression of no active disease.

Relevant VA outpatient treatment records dated in 1997 
reflect a notation that the veteran was wheezing at night in 
June 1997.  It was noted that the veteran was using an 
inhaler.  A March 1999 radiology report of the chest reflects 
an impression of no active infiltrate.  

Upon VA examination dated in October 1999, the examiner noted 
that the claims folder had been reviewed.  It was noted that 
the veteran had a dry, non-productive cough.  Mild to 
moderate dyspnea was noted on climbing stairs.  The examiner 
noted that it was not clear if the veteran was really 
asthmatic, as there was no documentation.  It was noted the 
veteran had not had his medication filled since March 1997.  
It was also noted that the veteran had not been treated by a 
physician in over a year.  Physical examination revealed no 
"cor pulmonale," pulmonary hypertension, or renovascular 
hypertension.  A ten-pound weight gain was noted.  The 
examiner also noted no underlying condition.  A diagnosis of 
post thoracotomy pain and questionable asthma by history with 
no documentation was noted.  Chest x-ray was noted as showing 
mild pulmonary vascular congestion.  

Pulmonary function tests in October 1999 showed FVC of 51 
percent predicted and FEV1/FVC of 48 percent predicted.  The 
examiner noted the veteran's efforts were questionable.  In a 
January 2000 addendum to the October 1999 VA examination 
report, the examiner noted that the veteran had a dry cough 
and dyspnea on exertion after one flight of stairs.  It was 
noted that he rarely used his medications and had not had a 
prescription filled for them in over two years.  The examiner 
also stated that the veteran's pulmonary function tests were 
not reliable.  His main complaint was chest pain and that 
limited his ability to perform activities of daily living.  
Finally, the examiner opined that the veteran's asthma did 
not appear to be severe at that time.  In a February 2000 
addendum to the October 1999 VA examination report, the 
examiner clarified that the pulmonary functioning tests could 
not be accurately interpreted because the veteran had 
difficulty performing the tests and the results were not 
reproducible, possibly due to his pain limiting his effort.  
The examiner opined that the limitations on the veteran's 
functioning were most likely due to his post-thoracotomy pain 
syndrome.  The effects of this surgery on his lung proper 
were not limiting his activity at that time based on the 
history and physical examination obtained earlier.  

Upon VA examination dated in March 2000, the veteran reported 
that his "wire sutures" were coming loose.  It was noted 
that chest x-ray indicated a stapled closure of the pulmonary 
parenchyma.  The wire staples did not show evidence of having 
come loose.  Following physical examination, the examiner 
noted an impression of authentic post-surgical neuropathy 
with considerable functional overlay.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Pursuant to 38 C.F.R. § 4.20 (1999), when a specific 
disability is not found with the rating schedule, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

The veteran's right lung disability is rated as analogous to 
asthmatic bronchitis and evaluated as 30 percent disabling.  
Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602 (1999), a 
30 percent disability evaluation is warranted for FEV-1 of 56 
to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication.  For FEV-1 of 40 
to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or 
at least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three times per 
year) courses of systemic (oral or parenteral) 
corticosteroids, a 60 percent disability evaluation is 
warranted.  A 100 percent disability evaluation is warranted 
for FEV-1 less than 40 percent of predicted value, or the 
ratio of FEV-1FCV of less than 40 percent, or more than one 
attack per week with episodes of respiratory failure, or 
requiring daily use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-suppressive medications.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The regulations governing the rating criteria for 
diseases of the trachea and bronchi were revised effective 
October 7, 1996.  As the veteran filed his claim for an 
increased evaluation prior to that date, the Board must also 
consider the applicable rating criteria effective prior to 
October 7, 1996.  

Prior to October 7, 1996, 38 C.F.R. § 4.97, Diagnostic Code 
6602 (1995) provided that a 30 percent evaluation was 
warranted for moderate bronchial asthma with rather frequent 
asthmatic attacks (separated by only 10-14 day intervals) 
with moderate dyspnea on exertion between attacks.  A 60 
percent evaluation is warranted for severe bronchial asthma 
with frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication, and with more than light 
manual labor precluded.  Pronounced bronchial asthma with 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health 
warrants a 100 percent evaluation.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1995).

The evidence of record indicates that the veteran's right 
lung disability is manifested by competent medical evidence 
of treatment for bronchitis and/or pneumonia no more than 
twice a year since 1990, moderate pulmonary restrictive 
defect, and mild to moderate dyspnea on exertion.  The 
December 1995 VA examiner opined that the veteran should be 
able to perform light to moderate work.  That opinion is 
consistent with the October 1999 VA examiner's opinion that 
the veteran's asthma did not appear to be severe at that time 
and that the effects of the thoracotomy surgery on the lung 
proper were not limiting the veteran's activity.  

The Board concludes that the aforementioned evidence is 
indicative of no more than a 30 percent evaluation under both 
the old and the new criteria.  Thus, neither the criteria in 
effect prior to October 7, 1996, nor the amended criteria are 
more favorable to the veteran.  Under the criteria in effect 
prior to October 7, 1996, an evaluation in excess of 30 
percent is warranted for severe bronchial asthma with 
frequent asthma attacks (one or more a week), marked dyspnea 
on exertion with only temporary relief by medication, more 
than light manual labor precluded, pronounced bronchial 
asthma with frequent attacks with severe dyspnea on slight 
exertion, marked weight loss, or other evidence of severe 
impairment.  

Despite the veteran's complaints of frequent bronchitis and 
pneumonia attacks, the record is silent for competent medical 
evidence of severe bronchial attacks occurring more than two 
times a year.  In fact, the most recent VA examination 
reflects that the veteran had not been treated by a physician 
in over a year and had not had his medication prescriptions 
filled in over two years.  In his January 2000 addendum, the 
VA examiner opined that the veteran's asthma did not appear 
to be severe at that time.  Additionally, the record reflects 
the veteran's right lung disability results in mild to 
moderate impairment.  There is no competent medical evidence 
in the record to indicate that the veteran experiences marked 
dyspnea or is precluded from all but light manual labor.  
Thus, the criteria for an evaluation in excess of 30 percent 
pursuant to the criteria applicable prior to October 7, 1996 
have not been met.  

The Board recognizes that the pulmonary functioning tests 
conducted in October 1991 showed an FVC of 51 percent 
predicted and FEV1/FVC of 48 percent predicted, indicative of 
a 60 percent evaluation under the amended criteria in effect 
as of October 7, 1996.  However, the October 1999 VA examiner 
clearly stated in the two addendums to his examination report 
that the veteran's pulmonary function tests were not reliable 
and could not be accurately interpreted.  The examiner opined 
that the limitations on the veteran's functioning were most 
likely due to his post-thoracotomy syndrome.  Additionally, 
pulmonary function tests conducted in December 1995 showed an 
FEV1 of 56 percent, indicative of a 30 percent evaluation.  
The record is further silent for any competent medical 
evidence of at least monthly visits to a physician for 
required care or intermittent courses of systemic 
corticosteroids.  Thus, the Board concludes that the evidence 
does not support the assignment of an evaluation in excess of 
30 percent under the amended criteria effective October 7, 
1996.  

Accordingly, the Board finds that the criteria for an 
evaluation in excess of 30 percent have not been met under 
the criteria in effect prior to October 7, 1996 or under the 
amended criteria.  


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
right lung disability is denied.  



		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 11 -


- 1 -


